Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-12, 20-24 and 34-36 are presented for examination.
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 12, 20-24 and 34-36 are rejected under 35 U.S.C. 103 unpatentable over Baxter (US 2010/0125477 A1) in view of Thomas (US 10/055262 B1).
As to claim 1, Baxter a method for enabling scheduling of processes in a network comprising a plurality of network nodes (services), each network node having a plurality of processor cores (server hardware’s, fig. 1) and associated hardware resources and applications running on the network node (Policies can apply to the resource environment, all processes in a service, to a group of processes (process type), or to a single process, [48]), the method comprising:
the administrator defined constraints is a user defined service level agreement (SLA) that is captured by a metric or state that is derived from meta data or metrics 1; a Constraint is a user defined service level agreement (SLA) for some discrete entity which is captured by a Metric or states which are derived from metadata or other Metrics, paragraph [136]; a service specifies requirements for the physical computing resources that are needed to run all of its processes, expressed as a range of CPU cycles, memory, and disk space, an optional set of policies that define an SLA, and actions to take when the service is operating outside of the SLA. Metadata can also be provided that defines the Java classes or other executables that comprise the service processes, [52]);
determining system-level metrics associated with the applications running on each network node (Runtime requirements for a service and actions to take when the service operates outside the requirements, paragraph [48];drools uses the concept of Working Memory to define the set of runtime classes, paragraph [116],runtime metrics are provided to the rules engine by a monitor service, claim 1; the system can be used to organize Java applications (processes) into services, paragraph [54]; To adapt the system environment to best meet the SLA of all deployed services, paragraphs [55]-[63]; --A numeric runtime value that describes the performance of a process or process group and the resource environment. Some metrics are aggregations or calculations of raw (observed) data. Policies set constraints on metrics, [46]);
compares administrator defined constraints with runtime metrics, wherein a constraint of the administrator defined constraints is a user defined service level agreement (SLA) that is captured by a metric or state that is derived from meta data or metrics and the runtime metrics are provided to the rules engine by a monitor service, claim 1);
determining in the control node (a rules engine), based on a correlation between said low-level metrics and said system-level metrics, constraints, instructions, or both constraints and instructions, concerning on which network nodes and processor cores to execute said processes and when to execute said processes (compares administrator defined constraints with runtime metrics, wherein a constraint of the administrator defined constraints is a user defined service level agreement (SLA) that is captured by a metric or state that is derived from meta data or metrics and the runtime metrics are provided to the rules engine by a monitor service, claim 1; the rules engine is capable performing one of: determining when action is necessary to satisfy an administrator defined constraint, claim 4; The administrator can also define one or more policies that specify the deployment or runtime requirements (constraints) for the service and the actions to take if the SLA constraint is not met. For example, a policy can be used to expand or shrink a service's footprint in response to the runtime environment. Constraints can be placed on a process, a group of processes, or all processes in a service. In accordance with an embodiment, constraints can be based on a calendar value, or, if the managed processes expose 
providing, from the control node to each of said network nodes, a message comprising said constraints, instructions, or both constraints and instructions (the rules engine is capable performing one of: determining when action is necessary to satisfy an administrator defined constraint, claim 4; A collection of processes in a service for which policies can be written; the Rules Engine Service is an OSGi service within the Controller 901 which provides APIs for defining user services and associating constraints on process types with those services, paragraphs [20]; [54); and
scheduling and allocating, in each network node, processes on the processor cores of the network node based on said constraints, instructions, or both constraints and instructions, in said received message (associating with a trigger service that provides time based events, claims 14-20; determining when action is necessary to satisfy an administrator defined constraint; the Rules Engine Service is an OSGi service within the Controller 901 which provides APIs for defining user services and associating constraints on process types with those services, paragraphs [20];[54]; the system chooses the resource pool that has just enough unused resources to satisfy the minimum resource requirements of a deployment request. This algorithm ensures the system is best positioned to handle services whose resource requirements are larger than the current request. For example, if resource pool A has 600 MHz of CPU and 600 MB of RAM that are currently unused, and resource pool B has 400 MHz of CPU and 400 .
	Baxter does not explicitly teach  in which the low-level metrics, for each network node, include operation of respective individual processor core of the plurality of processor cores, based on the associated hardware resources and the processes running on the respective network node; However, Thomas teaches in which the low-level metrics, for each network node, include operation of respective individual processor core of the plurality of processor cores, based on the associated hardware resources and the processes running on the respective network node (work requests may comprise relatively long-lasting batch jobs which may be handed over to the selected worker nodes for asynchronous processing, col.3, lines 30-54; combination of a wide variety of metrics may be collected (and in some cases combined into composite metrics) for a given worker node in some embodiments, such as, for example, the number of outstanding work requests, the lengths of various resource queues, resource utilization levels for CPUs, memory, storage device or network devices, response times or latencies for recent work requests, etc. In addition to workload metrics, at least some of the load balancers may also subscribe to notifications of changes to the population of the worker nodes (e.g., a notification may be received at a load balancer when a new worker node is added or removed from the application's fleet), or to changes in the population of load balancers assigned to the distributed application, col. 16, line 62-col. 17, line 20).


As to claim 2,  Baxter teaches providing, from said control node, measurement instructions to at least a subset of the network nodes (the Rules Engine 903, as a subsystem of the Controller, paragraph [112]), the measurement instructions comprising a defined subset of which low-level metrics, system-level metrics, or both low-level metrics and system-level metrics, the network nodes should are to determine (the administrator defined constraints is a user defined service level agreement (SLA) that is captured by a metric or state that is derived from meta data or metrics 1,claim 1; a Constraint is a user defined service level agreement (SLA) for some discrete entity which is captured by a Metric or states which are derived from metadata or other Metrics, paragraph [136]; drools uses the concept of Working Memory to define the set of runtime classes, paragraph [116],runtime metrics are provided to the rules engine by a monitor service, claim 1; the system can be used to organize Java applications (processes) into services, paragraph [54]; To adapt the system environment to best meet the SLA of all deployed services, paragraphs [55]-[63]).

As to claim 3, Baxter teaches the measurement instructions comprising instructions to measure one or more low-level metrics that affect the system-level metrics (the .

As to claim 4, Baxter teaches  determining, by said control node, from said low-level metrics how a process utilizes the shared hardware resources (the scope is necessary to allow for the rule instance to be constrained or applied to the appropriate resource in the management domain, paragraph [115]) and determining if there is a correlation between the low-level metrics for the process and how the applications running on the network nodes are performing by comparing the low-level metrics for the process with the system-level metrics (The Rules Engine Service API provides interfaces to add, remove and change process type constraints for the services. The Rules Engine Service API uses the information provided by the Monitor Service 902 to determine when action is necessary. The Rules Engine Service API also tells the Execute Engine 904 when action is necessary and provides context information which may be used in performing the action, [120-124]).


 a first process and a second process to run on the same core;
  a first process and a second process to run on different cores;
  a first process to only run on a first core (The Rules Engine Service API also tells the Execute Engine 904 when action is necessary and provides context information which may be used in performing the action, [120-124]; For each and every rule that evaluates to true, the Rules Engine informs the Execution Engine and the configured actions are initiated); and
   a first process to be the only process running on a first core.

As to claim 6, Baxter teaches the control node determining constraints concerning which processes to execute on which network nodes and on which processor cores to execute said processes (the architecture of a system for deploying and managing software services, in accordance with an embodiment. As shown in FIG. 1, a typical deployment contains a single Controller 101, and multiple Agents 102 and 103 that manage and monitor resources and communicate that information back to the Controller 101, [55]), said constraints  providing one or more of the following:
  	 a first process and a second to not run on the same core (the Execution Engine executes the Action(s) in serial or parallel based on how the Pipeline is configured. The Execution Engine can alert the Administrator when ;
  	 a first process and    a    second process    to    not run on cores sharing the same
hardware resources;
a first core to not have any scheduled processes;
a first process  to not use more than a defined amount of hardware resources;
a first process to not cause more than a defined number of cache misses per second; and
a first process to not cause more than a defined number of floating point instructions when co-located on a first core with a second process.

As to claim 7, Baxter teaches  by an operating system in each respective network node, determining that the instructions received from the control node does not exceed hardware resource limitations of the respective network node, prior to scheduling and allocating in accordance with the instructions (a set of interfaces defines the events which the Rules Engine can provide to the Execute Engine when a constraint has failed. There are different event types corresponding to different combinations of Metrics and Constraints. These event types carry different information depending on the nature of the constraint failure. The Arc Event 1310 carries with it information that may be used for handling the event. This information may be used to look up metadata related to the problem as well as to determine which actions should be taken. In addition, the information from the Constraint may be used when modifying the Event Metrics or creating the Action Metrics described below, the rules engine is capable performing one of: determining when action is necessary to satisfy an administrator 

As to claim 8, Baxter teaches by an operating system in each respective network node (while in a non-virtualized operating system (OS)-based environment, the system can start additional resources wherever they have been defined. The system can also provide application-level monitoring and automation for all Java applications, [28-30]), determining that the constraints received from the control node are compatible with hardware resource limitations of the respective network node, prior to scheduling and allocating the processes on the respective network node (a set of interfaces defines the events which the Rules Engine can provide to the Execute Engine when a constraint has failed. There are different event types corresponding to different combinations of Metrics and Constraints. These event types carry different information depending on the nature of the constraint failure. The Arc Event 1310 carries with it information that may be used for handling the event. This information may be used to look up metadata related to the problem as well as to determine which actions should be taken. In addition, the information from the Constraint may be used when modifying the Event Metrics or creating the Action Metrics described below, the rules engine is capable performing one of: determining when action is necessary to satisfy an administrator defined constraint; determining when deployment or un-deployment action is necessary; and 

As to claim 9, Baxter teaches  by the control node, determining the available hardware resources of the network nodes prior to determining instructions concerning which processes to execute on which network nodes and on which processor cores to execute said processes (a set of interfaces defines the events which the Rules Engine can provide to the Execute Engine when a constraint has failed. There are different event types corresponding to different combinations of Metrics and Constraints. These event types carry different information depending on the nature of the constraint failure. The ArcEvent 1310 carries with it information that may be used for handling the event. This information may be used to look up metadata related to the problem as well as to determine which actions should be taken. In addition, the information from the Constraint may be used when modifying the EventMetrics or creating the ActionMetrics described below, the rules engine is capable performing one of: determining when action is necessary to satisfy an administrator defined constraint; determining when deployment or un-deployment action is necessary; and preparing context necessary for carrying out actions, [143]).

As to claim 10, Baxter teaches  determining operating system (OS)-level metrics, software-level metrics, or both OS-level metrics and software-level metrics ((the administrator defined constraints is a user defined service level agreement (SLA) that is captured by a metric or state that is derived from meta data or metrics 1; a Constraint is a user defined service level agreement (SLA) for some discrete entity which is captured by a Metric or states which are derived from metadata or other Metrics, paragraph [136]; drools uses the concept of Working Memory to define the set of runtime classes, paragraph [116],runtime metrics are provided to the rules engine by a monitor service, claim 1; the system can be used to organize Java applications (processes) into services, paragraph [54]; To adapt the system environment to best meet the SLA of all deployed services, paragraphs [55]-[63]).

A to claim 12,  Baxter teaches  System A system for enabling scheduling of processes  in a network comprising a plurality of network nodes, each network node having a plurality of processor cores and associated hardware resources and applications running on the network node, the system being comprising:
processing circuitry (circuitry, driver circuitry, [24]; claim 23); and
a memory containing instructions which, when executed by the processing circuitry (A non-transitory computer readable medium for use with a proximity detection apparatus and comprising an array of single photon avalanche diodes (SPADs) and a illumination source, and having computer-executable instructions for causing the proximity detection apparatus to perform the steps, claim 43), cause the system to:
determining low-level metrics for hardware resources shared among-the processes running on each network node (the administrator defined constraints is a user defined service level agreement (SLA) that is captured by a metric or state that is derived from meta data or metrics 1; a Constraint is a user defined service level agreement (SLA) for some discrete entity which is captured by a Metric or states which are derived from metadata or other Metrics, paragraph [136]);
determining system-level metrics associated with the applications running on each network node (monitor services) (drools uses the concept of Working Memory to define the set of runtime classes, paragraph [116],runtime metrics are provided to the rules engine by a monitor service, claim 1; the system can be used to organize Java applications (processes) into services, paragraph [54]; To adapt the system environment to best meet the SLA of all deployed services, paragraphs [55]-[63]);
providing from each of said network nodes, said low-level metrics and system-level metrics to a control node (compares administrator defined constraints with runtime metrics, wherein a constraint of the administrator defined constraints is a user defined service level agreement (SLA) that is captured by a metric or state that is derived from meta data or metrics and the runtime metrics are provided to the rules engine by a monitor service, claim 1);
determining in the control node (a rules engine), based on a correlation between said low-level metrics and said system-level metrics, constraints, and/or instructions, or both constraints and instructions, concerning on which network nodes and processor cores to execute said processes and when to execute said processes (compares administrator defined constraints with runtime metrics, wherein a constraint of the administrator defined constraints is a user defined service level agreement (SLA) that is captured by a metric or state that is derived from meta data or metrics and the runtime metrics are provided to the rules engine by a 
providing, from the control node to each of said network nodes, a message comprising said constraints, instructions, or both constraints and instructions (the rules engine is capable performing one of: determining when action is necessary to satisfy an administrator defined constraint, claim 4; A collection of processes in a service for which policies can be written); and
scheduling and allocating, in each network node, processes on the processor cores of the network node based on said constraints, instructions., or both constraints and instructions, in said received message (determining when action is necessary to satisfy an administrator defined constraint; the RulesEngineService is an OSGi service within the Controller 901 which provides APIs for defining user services and associating constraints on process types with those services, paragraphs [20]; [54]; the system chooses the resource pool .

As to claim 20,   Baxter teaches  Network A network node for enabling scheduling of processes, the network node (service) having a plurality of processor cores and associated hardware resources and being configured to run applications on the network node (server hardware’s, fig. 1; a service specifies requirements for the physical computing resources that are needed to run all of its processes, expressed as a range of CPU cycles, memory, and disk space, an optional set of policies that define an SLA, and actions to take when the service is operating outside of the SLA. Metadata can also be provided that defines the Java classes or other executables that comprise the service processes, paragraph [52]), the network node being configured to comprising: processing circuitry (circuitry, driver circuitry, [24]; claim 23); and
a memory containing instructions which, when executed by the processing circuitry, cause the network node to (a non-transitory computer readable medium for use with a proximity detection apparatus and comprising an array of single photon avalanche diodes (SPADs) and a illumination source, and having 

As to claim 21, receive, from said control node, measurement instructions, the measurement instructions comprising a defined subset of which low-level metrics, system-level metrics, or both low-level metrics and system-level metrics, the network node should are to determine, and determine said defined subset of low-level metrics, system-level metrics, or both low-level metrics and system-level metrics ( the administrator defined constraints is a user defined service level agreement (SLA) that is captured by a metric or state that is derived from meta data or metrics 1; a Constraint is a user defined service level agreement (SLA) for some discrete entity which is captured by a Metric or states which are derived from metadata or other Metrics, paragraph [136]; monitor services) (drools uses the concept of Working Memory to define the set of runtime classes, paragraph [116],runtime metrics are provided to the rules engine by a monitor service, claim 1; the system can be used to organize Java applications (processes) into services, paragraph [54]; To adapt the system environment to best meet the SLA of all deployed services, paragraphs [55]-[63]);
.

As to claim 22, Baxter teaches wherein the measurement instructions comprising instructions to measure one or more low-level metrics that affect the system-level metrics (numeric runtime value that describes the performance of a process or process group and the resource environment. Some metrics are aggregations or .

As to claim 23, Baxter teaches an operating system configured to determine that the instructions received from the control node does not exceed-the hardware resource limitations of the network node, and when the hardware resource limitations are not exceeded, schedule and allocate in accordance with the instructions (a set of interfaces defines the events which the Rules Engine can provide to the Execute Engine when a constraint has failed. There are different event types corresponding to different combinations of Metrics and Constraints. These event types carry different information depending on the nature of the constraint failure. The Arc Event 1310 carries with it information that may be used for handling the event. This information may be used to look up metadata related to the problem as well as to determine which actions should be taken. In addition, the information from the Constraint may be used when modifying the Event Metrics or creating the Action Metrics described below, the rules engine is capable performing one of: determining when action is necessary to satisfy an administrator defined constraint; determining when deployment or un-deployment action is necessary; and preparing context necessary for carrying out actions, [143]; a service specifies requirements for the physical computing resources that are needed to run all of its processes, expressed as a range of CPU cycles, memory, and disk space, an optional set of policies that define an SLA, and actions to take when the service is operating outside of the SLA. Metadata can also be .

As to claim 24, Baxter teaches  further comprising an operating system configured to determine that the constraints received from the control node are compatible with-the hardware resource limitations of a respective network node, and when  compatible are when compatible, schedule and allocate the processes on the network node in accordance with the constraints (a set of interfaces defines the events which the Rules Engine can provide to the Execute Engine when a constraint has failed. There are different event types corresponding to different combinations of Metrics and Constraints. These event types carry different information depending on the nature of the constraint failure. The ArcEvent 1310 carries with it information that may be used for handling the event. This information may be used to look up metadata related to the problem as well as to determine which actions should be taken. In addition, the information from the Constraint may be used when modifying the EventMetrics or creating the ActionMetrics described below, the rules engine is capable performing one of: determining when action is necessary to satisfy an administrator defined constraint; determining when deployment or un-deployment action is necessary; and preparing context necessary for carrying out actions, [143]).

As to claim 34, Baxter teaches control a control node for enabling scheduling of processes in a network comprising a plurality of network nodes, the control node being configured to comprising:
processing circuitry; and

receive from said plurality of network nodes, low-level metrics for hardware resources shared among processes running on each network node (the administrator defined constraints is a user defined service level agreement (SLA) that is captured by a metric or state that is derived from meta data or metrics 1; a Constraint is a user defined service level agreement (SLA) for some discrete entity which is captured by a Metric or states which are derived from metadata or other Metrics, paragraph [136]);
receive , from said plurality of network nodes, system-level metrics associated with applications running on each network node (drools uses the concept of Working Memory to define the set of runtime classes, paragraph [116],runtime metrics are provided to the rules engine by a monitor service, claim 1; the system can be used to organize Java applications(processes) into services, paragraph [54]; to adapt the system environment to best meet the SLA of all deployed services, paragraphs [55]-[63]); 
determine based on a correlation between said low-level metrics and said system-level metrics, constraints, instructions, or both constraints and instructions, concerning on which network nodes and processor cores to execute said processes and when to execute said processes (compares administrator defined constraints with runtime metrics, wherein a constraint of the administrator defined constraints is a user defined service level agreement (SLA) that is captured by a metric or state that is derived from meta data or metrics and the runtime metrics are provided to the rules engine by a monitor service, claim 1; the rules engine is capable performing one of: determining when action is ; and 
provide to each of said network nodes, a message comprising said constraints, and/or instructions, or both constraints and instructions (the rules engine is capable performing one of: determining when action is necessary to satisfy an administrator defined constraint, claim 4; A collection of processes in a service for which policies can be written, [50]).

As to claim 35,   Baxter teaches  configured to provide measurement instructions to the network nodes, the measurement instructions comprising a defined subset of which low-level metrics, system-level metrics, or both low-level metrics and system-level metrics, the network nodes should are to determine (compares administrator defined constraints with runtime metrics, wherein a constraint of the administrator defined constraints is a user defined service level agreement (SLA) that is captured by a metric or state that is derived from meta data or metrics and the runtime metrics are provided to the rules engine by a monitor service, .
As to claim 36,   Baxter teaches the measurement instructions comprising providing instructions to measure one or more low-level metrics that affect the system-level metrics (the administrator can also define one or more policies that specify the deployment or runtime requirements (constraints) for the service and the actions to take if the SLA constraint is not met. For example, a policy can be used to expand or shrink a service's footprint in response to the runtime environment. Constraints can be placed on a process, a group of processes, or all processes in a service. In accordance with an embodiment, constraints can be based on a calendar value, or, if the managed processes expose management data through Java Management Extensions (JMX), then by constraining the value of an MBean attribute in the processes, [73]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Baxter (US 2010/0125477)in view of Thomas (US 10/055262 B1) further in view of Bose (US 2005/0257078 A1).
As to claim 11, Baxter and Thomas do not teaches said low-level metrics are determined by counting a number of hardware events. However, Bose teaches wherein said low-level metrics are determined by counting a number of hardware events (operating system or hypervisor -level workload manager specific software tool that monitors specific events and counters on the processor chip, to estimate variations in chip and system -level reliability metrics, as a function of workload mix and time, [68]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of low-level metrics are determined by counting a number of hardware events as taught Bose into the modified Baxter to provide a reliability measure rating a design or for the performance of a chip.

Allowable Subject Matter
The following claim1 drafted by the examiner and considered to distinguish patentably over the art of record in this application, claim 1presented to applicant for consideration. The application is allowed if the other independent claims is amended as proposed claim 1.

1. (Currently Amended) A method for enabling scheduling of processes in a network comprising a plurality of network nodes, each network node having a plurality of processor cores and associated hardware resources and applications running on the network node, the method comprising:

determining system-level metrics associated with the applications running on each network node;
providing, from each of said network nodes, said low-level metrics and system-level metrics to a control node;

determining, in the control node, based on a correlation between said low-level metrics and said system-level metrics, constraints, instructions, or both constraints and instructions, concerning on which network nodes and processor cores to execute said processes and when to execute said processes;
providing, from the control node to each of said network nodes, a message comprising said constraints, instructions, or both constraints and instructions; and
scheduling and allocating, in each network node, processes on the processor cores of the network node based on said constraints, instructions, or both constraints and instructions, in said message.
providing, from said control node, measurement instructions to at least a subset of the network nodes, the measurement instructions comprising a defined subset of which low-level metrics, system-level metrics, or both low-level metrics and system-level metrics, the network nodes are to determine;
 wherein said low-level metrics are determined by counting a number of hardware events.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CAMQUY TRUONG/Primary Examiner, Art Unit 2195